 

Exhibit 10.4

 

THIS AMENDED AND RESTATED PROMISSORY NOTE, AND THE SECURITIES INTO WHICH IT IS
CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO CLAIMED EXEMPTIONS FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED SECURITIES” AND MAY NOT BE
OFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR
ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS. THE COMPANY MAY REQUIRE THAT IT BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

CRYOPORT SYSTEMS, INC.

 

AMENDED AND RESTATED PROMISSORY NOTE

 

US $____________

 

This Amended and Restated Promissory Note (the “Note”) is an amendment and
restatement of the Simple Interest Commercial Promissory Note (the “Original
Note”) issued on or about March 1, 2005 by Cryoport Systems, Inc., a California
corporation (the “Company”) with in original principal balance of $____________,
to _____________ (together with its permitted successors and assigns, the
“Holder”) with an address of ___________ pursuant to exemptions from
registration under the Securities Act of 1933, as amended. Certain payments were
made on the Original Note and interest has accrued, which is being added to the
principal amount due under the Original Note, such that the outstanding
principal amount of this Note is $______________.

 

ARTICLE 1

 

1.1              Principal and Interest. The Company hereby promises to pay the
principal sum of US $________ pursuant to the terms hereof and to pay interest
to the Holder on such principal balance from the date hereof. From the date
hereof through the date of payment, interest shall accrue at the rate of six
percent (6%) per annum.

 

1.2              Maturity Date. All unpaid principal and accrued interest
hereunder shall accelerate and become due and shall be paid on the earlier of
(a) March 1, 2016, (b) the sale of all or substantially all of the assets of the
Company or Cryoport, Inc. (“Cryoport”), or (c) the merger, consolidation or
other similar reorganization of the Company or Cryoport affiliate with another
entity (the “Maturity Date”).

 

1.3              Payments. The Company shall (a) make payments of all accrued
interest on a calendar quarterly basis, with the first such payment due June 30,
2015, and thereafter on the last day of each calendar quarter during the term of
the Note, and (b) repay all outstanding principal and any remaining unpaid
accrued interest on the Maturity Date.

 



Page 1 of 6

 

 

1.4              Optional Conversion.

 

1.4.1        Qualified Offering. This Note is convertible into certain capital
stock of Cryoport in accordance with the conversion rights specified herein. In
the event of a public offering by Cryoport pursuant to an effective registration
statement under the Securities Act of 1933, as amended, resulting in at least
$5,000,000 of gross cash proceeds to Cryoport that is for the sale of shares of
common stock or includes the sale of shares of common stock among the sale of
other securities (a “Qualified Offering”), Cryoport shall in such event notify
the Holder in writing within thirty (30) days of such Qualified Offering of the
terms of such Qualified Offering, and the Holder shall have the option until
thirty (30) days after such notice to elect in writing to convert all or a
portion of the principal and accrued interest under this Note into the equity
securities that were issued by Cryoport in such Qualified Offering at the
Qualified Offering Conversion Rate. The conversion pursuant to the notice shall
only be effective and concurrent with the closing of the Qualified Offering. The
“Qualified Offering Conversion Rate” shall be determined by dividing the
principal and accrued interest the Holder elects to convert by the Qualified
Offering Conversion Price. The “Qualified Offering Conversion Price” shall mean
eighty percent (80%) of the price per share (or unit, if applicable) of the
securities issued by Cryoport in such Qualified Offering (i.e., a twenty percent
(20%) discount). Cryoport shall not issue fractional shares upon a conversion.
If the application of the Conversion price shall contemplate issuance of less
than a half share, such fractional share shall not be issued and no payment
shall be made to the converting Holder and should such application result in the
issuance of a half or greater fractional share, such fractional share shall be
rounded up to the next full share.

 

1.4.2        Example. For example, if units consisting of one share of common
stock of Cryoport and a warrant to purchase one share of common stock were
issued in a Qualified Offering at a unit price of $5.00, then the Qualified
Offering Conversion Price would be $4.00, which is a 20% discount to the unit
offering price. If Holder elected to convert $100,000 of principal and interest,
Holder would be issued 25,000 units, or 25,000 shares of common stock of
Cryoport and a warrant to purchase 25,000 shares of common stock of Cryoport.
The warrant issued to Holder would have the same terms and conditions, including
exercise price, as the warrant issued in the Qualified Offering.

 

1.4.3        Mechanics and Effect of Conversion. Upon a conversion of this Note,
the Holder shall surrender this Note, duly endorsed, at the principal office of
the Company and (if applicable) shall execute such documents as are required to
be executed in connection with any financing (including without limitation, any
Qualified Financing). Upon conversion of this Note in full, this Note shall be
cancelled, and no further amounts shall be due hereunder. Upon a partial
conversion of this Note, this Note shall be cancelled, and the Company shall
issue a new Note for the remaining outstanding principal balance.

 

1.4.4        Restricted Securities. Holder understands that the shares to be
issued upon a conversion pursuant to this Section 1.4 will be issued pursuant to
a claimed exemption from registration under the Act and thus the certificate for
such shares will bear a restrictive legend in substantially the following form:

 



Page 2 of 6

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT.”

 

ARTICLE 2

 

2.1              Prepayment. This Note may not be prepaid without the prior
written consent of Holder.

 

ARTICLE 3

 

3.1              Events of Default. The occurrence or existence of any one or
more of the following constitutes an “Event of Default” under this Note:

 

3.1.1        The Company fails to pay any amount of principal or interest under
this Note when due if such failure is not cured by the Company within fifteen
(15) business days following written notice by Holder to the Company of such
failure.

 

3.1.2        The Company becomes subject to any bankruptcy or other voluntary or
involuntary proceeding in or out of court for the adjustment of debtor-creditor
relationships.

 

3.1.3        The Company makes an assignment for the benefit of its creditors.

 

If an Event of Default occurs or is continuing, all sums of principal and
interest under this Note shall automatically become immediately due and payable
without notice of default, presentment, or demand for payment, protest, or
notice of nonpayment or dishonor, or other notices or demands of any kind or
character.

 

3.2              Maximum Interest. Notwithstanding any other provision of this
Note or any other agreement between the Company and Holder, nothing herein shall
require the Company to pay, or the Holder to accept, interest in any amount
which subjects the holder to any penalty or forfeiture under applicable law, and
in no event shall the total of all charges payable hereunder (whether of
interest or of such other charges which may or might be characterized as
interest) exceed the maximum rate permitted to be charged under applicable law.

 

ARTICLE 4

 

4.1              Re-issuance of Note. Should the Holder elect to convert a part,
but not all, of the unpaid principal amount then owing to the Holder under this
Note, then the Company shall reissue a new Note in the same form as this Note to
reflect the new principal amount and the accrued and unpaid interest which was
not converted.

 



Page 3 of 6

 

 

4.2              Notices. Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:

 

If to the Holder, to the address set forth in the preamble of this Note, above.

 

If to the Company: Cryoport Systems, Inc.   20382 Barents Sea Circle   Lake
Forest, CA 92101

  

4.3              Governing Law; Jurisdiction. This Note shall be deemed to be
made under and shall be construed in accordance with the laws of the State of
Nevada without giving effect to the principals of conflict of laws thereof. Any
party bringing a legal action or other proceeding against any other party
arising out of or relating to this Note shall only bring the legal action or
other proceeding in the United States District Court for the Central District of
California or in any court of the State of California in County of Orange, and
the parties hereby agree and submit to the personal jurisdiction and venue
thereof.

 

4.4              Severability. The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.

 

4.5              Entire Agreement and Amendments. The effect of this Note is to
amend and restate the Original Note. This Note shall constitute a renewal,
extension and modification of the terms of the Original Note and evidences the
same indebtedness that existed under the Original Note. This Note represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Note may be amended only by an instrument in writing
executed by the parties hereto.

 

4.6              No Waiver, Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part any party, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

4.7              Attorneys’ Fees. In the event any legal action or other
proceeding is brought by one party against the other party to enforce any
provision of this Note or in which the subject matter of such legal action or
other proceeding arises under, or is with respect to, the provisions of this
Note, the prevailing party in any such legal action or other proceeding is
entitled to recover from the other party attorneys’ fees and costs associated
with defending or prosecuting such legal action or other proceeding, any appeal
therefrom, and any ancillary or related proceedings.

 



Page 4 of 6

 

 

4.8              Waiver of Trial by Jury. To the extent permitted by applicable
Law, each of the parties irrevocably waives all right of trial by jury in any
action, proceeding or counterclaim arising out of or in connection with this
Note or any matter arising hereunder.

 

4.9              Legal Holidays. In any case where the date on which any payment
is due to any Holder shall not be a business day, then any such payment need not
be made on such date, but may be made on the next succeeding business day with
the same force and effect as if made on the date on which nominally due, and no
interest shall accrue for the period from and after any such nominal date.

 

[The remainder of this page has been intentionally left blank.]

 



Page 5 of 6

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this amendment and restatement of the Note as of March __, 2015.

 

  CRYOPORT, INC.         By:     Name:   Robert Stefanovich   Its:

Chief Financial Officer

        CRYOPORT SYSTEMS, INC.         By:     Name:    Robert Stefanovich  
Its:   Chief Financial Officer         HOLDER              

 



Page 6 of 6

 